Citation Nr: 9901382	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for pellagra.  

2.  Entitlement to service connection for malnutrition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

According to information provided by the Service Department 
the veteran entered the armed forces of the United States on 
December 8, 1941.  He was beleaguered until May 6, 1942, 
missing with his unit awaiting surrender from May 7, 1942 to 
May 29, 1942, a prisoner of war (POW) from May 30, 1942 to 
October 28, 1943, in no casualty status from October 29, 1943 
to July 31, 1945, and on Regular Philippine Army status from 
August 1, 1945 to June 30, 1946.  

The veteran filed a valid Notice of Disagreement (NOD) from a 
December 1989 rating decision by the Department of Veterans 
Affairs (VA) Manila, Philippines Regional Office (RO) wherein 
service connection was denied for malnutrition and pellagra.  
The RO issued a supplemental statement of the case (SSOC) 
with regard to those issues in December 1989 prior to receipt 
of the veterans NOD in January 1990.  The veteran ultimately 
filed an appeal to the United States Court of Veterans 
Appeals (Court) from a July 1990 decision of the Board (which 
did not include the issues of malnutrition and pellagra).  
The Court dismissed the veterans appeal in May 1993 but 
noted the outstanding NOD from January 1990.  The veteran was 
urged to contact VA regarding his claim for entitlement to 
service connection for malnutrition and pellagra.  

The veteran inquired about his claims for entitlement to 
service connection for malnutrition and pellagra and in 
February 1996, the RO issued a rating decision wherein it 
denied entitlement to service connection for those disorders.  
The veteran filed an NOD in May 1996 and after a statement of 
the case (SOC) was issued, completed his appeal with a VA 
Form 9, substantive appeal in June 1996. 





Because of the outstanding January 1990 NOD, it is apparent 
that the December 1989 rating decision did not become final.  
The Board will therefore proceed with a de novo review of the 
veterans claim.  

The veteran withdrew a request for a hearing before the Board 
at the RO and attended a hearing in October 1996 before RO 
personnel instead.  The case has been forwarded to the Board 
of Veterans Appeals (Board) for appellate review.  

It is noted that the veteran had also perfected an appeal of 
the issue of entitlement to service connection for ischemic 
heart disease as a result of beri beri.  Entitlement to 
service connection for that disorder was granted in April 
1997.  Therefore the issue is no longer appropriate for Board 
review.  

It is noted that in the course of his October 1996 hearing 
and in subsequent written statements from June 1997 and 
September 1997, the veteran contended that numerous disorders 
were incurred as a result of his service and POW status 
(bronchial asthma, mental problems including hallucinations 
and stress, hepatitis, arthritis, peptic ulcer disease, and 
ankylostomiasis).  Entitlement to service connection was 
granted for intestinal parasitism in February 1998.  At that 
time entitlement to service connection was denied for peptic 
ulcer disease and PTSD.  

The RO found that new and material evidence had not been 
submitted to reopen claims for entitlement to service 
connection for bronchial asthma, rheumatoid arthritis, and 
hypertension.  It appears that all of the veterans raised 
claims have been addressed by the RO with one exception.  The 
veteran claimed hallucinations.  The RO has not adjudicated a 
claim for entitlement to service connection for a psychosis.  
Psychoses are disorders listed in 38 C.F.R. § 3.309(c) for 
which a presumption of service connection is provided for 
qualifying former prisoners of war.  This matter is referred 
to the RO for consideration.  



FINDINGS OF FACT

1.  The claim for service connection for pellagra is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The claim for service connection for malnutrition is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
pellagra is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for entitlement to service connection for 
malnutrition is not well grounded. 38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was listed as having been a prisoner of war (POW) 
from May 30, 1942 to October 28, 1943.  In his affidavit for 
Philippine Army Personnel dated in October 1945, the veteran 
reported that he contracted malaria and beri beri during his 
imprisonment but was not hospitalized.  On an examination in 
October 1945, no physical abnormalities were noted.  On his 
discharge physical examination dated in March 1946, no 
pertinent abnormalities were noted.  

The veteran has submitted numerous letters to the effect that 
he was always hungry while in captivity and that the food and 
water he was provided with was contaminated.  



The claims folder contains affidavits from a [redacted], 
dated in 1957 and 1958.  This witness asserted that he was 
assigned as a cook at the POW facility where the veteran was 
held.  He recalled that the veteran was always asking for 
food.  Statements from a [redacted] from 1957 and 1958 are 
also in the claims folder.  Mr. [redacted], who purportedly was a 
POW with the veteran, recalled that the veteran was very 
pale, thin, and weak with big legs.  Both witnesses noted 
that beri beri, malaria, and dysentery were prevalent in the 
POW camps.  

A report dated in March 1958 was received from a Dr. C.M. 
Quidayan.  The diagnosis was chronic gastritis.  An 
associated report signed by a Dr. J.A. Dela Cruz showed 
treatment for chronic gastritis in March 1958 and for 
hyperchlorhydria in September 1955.  

A February 1959 report from T.D. Orfinada, a clerk and 
assistant to the Hospital Director certified that the 
veterans chart showed treatment in April and May of 1943 by 
a Dr. Yokohama for tertian tropical malaria, amebic dysentery 
and beri beri.  Later correspondence from Mr. Orfinada dated 
in March 1959 indicates that laboratory and clinical records 
were destroyed.  

The claims folder also contains an affidavit from a [redacted]
[redacted].  She related that the veteran had been 
imprisoned with her husband in 1943.  She reported she was 
convinced that the veteran suffered from beri beri and 
Malaria.  

A report from a Dr. D.M. Encarnacion dated in July 1959 was 
received.  He recalled treating the veteran in August 1942 
for swelling of both lower extremities, a steppage gait and 
recurrent attacks of chills, fever and headaches.  The 
veteran was found to be pale and emaciated.  The diagnoses 
were beri beri and malaria.  He related that he had no office 
records.  

The veteran submitted additional records in 1971 showing 
treatment for pulmonary tuberculosis.  




A VA examination was provided in April 1971.  The veteran 
reported weakness, epigastric abdominal pain with chest and 
back pain, diminution of vision, frequent coughing and 
occasional blood streaking.  He reported malaria, beri 
beri, and pulmonary tuberculosis.  He was fairly developed 
and nourished.  The examiner diagnosed ancylostomiasis and 
trichuriasis of the intestine, mild arteriosclerosis 
manifested at the radial artery, and a sebaceous cyst of the 
right interscapular area.  There was a history of dysentery, 
beri beri and malaria, but no residuals of these diseases 
were found.  

A September 1971 report from Dr. V. A. Calibjo was submitted.  
The doctor certified that the veteran was treated for far 
advanced pulmonary tuberculosis, bronchial asthma, and 
rheumatoid arthritis of both knees.  

In May 1972 the veteran submitted an affidavit from [redacted]
[redacted], who purported to be a sanitary inspector in the 
Government Service Rural Health Unit.  He related that he saw 
the veteran in 1944 and he was pale, weak, and thin.  He 
reported that from 1964 onward he provided the veteran with 
prescribed injections for pulmonary tuberculosis.  He made 
reference to other sickness but was not more specific.  

In May 1972 the veteran also submitted an affidavit from [redacted]
[redacted], who purportedly served with the veteran.  He reported 
that he also suffered from malaria and beri beri during 
captivity, and that many former POWs suffered from pulmonary 
tuberculosis later due to punishments including not eating 
for three days.  

Dr. Calibjo submitted a report in May 1975.  He reported that 
he treated the veteran from 1971 for off and on attacks of 
difficulty breathing.  The diagnosis was bronchial asthma.  
An associated x-ray report was consistent with bronchitis and 
rule out pulmonary congestion. 

The veteran submitted uninterpreted lab results from November 
1975.  

The record also contains a June 1980 fluoroscopy that was 
clear.  The impression was asthma.  In or around the same 
time the veteran submitted what was purported to be a copy of 
his original WD-AGO 38 separation examination from March 
1964.  This form contained writing in ballpoint ink as 
opposed to fountain pen ink.  It appears to be the same in 
content as the previously submitted form except that this 
copy listed that beri beri, dysentery, and malaria were all 
incurred in January and February 1943 whereas the previously 
submitted form listed only malaria.  

In a July 1980 statement the veteran asserted that the WD-AGO 
38 was the original physical examination, dated March 25, 
1946.

The veteran submitted a medical report consisting of some 
writing on a blank white sheet of paper purporting to show 
admission in September 1980 for treatment of chronic 
bronchitis and ancylostomiasis, resolved.  

In April 1987 the veteran made a reference to suffering from 
pellagra although he provided no specific information or 
contentions.  

The record contains an August 1987 report from Dr. L.S. 
Hernaez certifying that he had treated the veteran on and off 
for pain and swelling of both lower extremities with on and 
off epigastric pain and vomiting.  The diagnoses were 
osteoarthritis of the lower extremities and feet, and chronic 
gastritis with hyperacidity.  

In April 1988 the veteran underwent a VA examination.  In 
connection with the examination, the veteran filled out a 
former POW medical history.  He noted that he was fed soup 
with pieces of fish, meat or poultry, bread, rice, potatoes, 
meat, fish, and fruits and vegetables but that he was fed 
inadequate amounts.  He stated that he was also given 
inadequate broth and water.  

The veteran stated that during captivity he acquired, among 
other diseases, vitamin deficiency and pellagra.  Among other 
symptomatology, he reported a painful stomach. The veteran 
estimated that he weighed 120 pounds on entering service and 
100 pounds in captivity.  He listed a present weight of 98 
pounds. 

The veteran weighed 48.5 kilograms or approximately 107 
pounds and was 159.5 centimeters or a little less than five 
feet and three inches.  The diagnoses were incipient 
cataracts and myopia in both eyes, hypertension, probable 
diabetes mellitus, hypertrophic arthritis of the lumbar 
spine, sacroiliac joints and both knees.  Pulmonary 
tuberculosis was not found.  There were no residuals of 
malaria, dysentery, avitaminosis or ancylostomiasis.   

On the psychological examination the veteran related that 
although he had access to food, the food was rotten.  He 
reported that he had abdominal pain with diarrhea, beri beri, 
malaria, dysentery, and avitaminosis.  He stated that his 
poorly nourished body was almost bones wrapped with skin.  He 
reported that he never engaged in any productive work because 
of his asthma, ulcer, and general body weakness.  

In several written statements thereafter the veteran made 
reference to entitlement to service connection for pellagra 
and/or malnutrition.  

In 1989 the veteran submitted a VA hospital report from 
September 1980 showing treatment by a Dr. L.T. Sanchez for 
chronic bronchitis and ancylostomiasis.  The veteran was 
treated for hookworm ova with anthelmintics and repeat stool 
examination was negative.  

The veteran was provided a VA examination in October 1995.  
The examination was specifically for systemic conditions.  
The veteran weighed 47.5 kilograms and was 160 centimeters in 
height.  The impression was hypertension and no ischemic 
heart disease.  

In September 1996 the veteran submitted affidavits from [redacted]
[redacted] and F.C. [redacted].  Mr. [redacted] asserted that he was 
in a concentration camp with the veteran.  Mr. [redacted] 
maintained that most of the POWs suffered from different 
diseases such as beri beri, dysentery, and malaria.  

The veteran testified at a hearing at the RO in October 1996.  
The veteran indicated that he wished to have another VA 
examination.  

The veteran was provided another VA examination in November 
1996.  The examination found no evidence of malnutrition.  
Nor was there any diagnosis of pellagra.  On examination of 
the heart the veteran weighed 47.2 kilograms and his height 
was 160 centimeters.  On examination of the stomach the 
veteran reported occasional vomiting.  He denied recurrent 
hematemesis or melena. He reported epigastric pain thee days 
a week lasting about three hours. Diagnostic testing was 
essentially negative.  There was no objective evidence of 
peptic ulcer disease.  

On examination of the intestines the veterans was found to 
be fairly nourished.  He reported occasional nausea.  The 
veteran reported soft nonformed stools. The veteran reported 
periumbilical and epigastric pain.  The diagnosis was 
intestinal parasites including hookworm and Enterobius 
vermicularis.  

The veteran submitted a stated from Dr. Calibjo dated in 
November 1996.  The doctor related that he had treated the 
veteran since 1971 for bronchial asthma, rheumatoid 
arthritis, peptic ulcer disease and hypertension.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  





A prisoner of war related disease listed in § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  
Diseases specific as to former prisoners of war listed in § 
3.309(c) must become manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service.  38 C.F.R. § 3.307 (1998).  

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period. Lay evidence should 
describe the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion. The chronicity and continuity 
factors outlined in § 3.303(b) will be considered.  Id. 

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service. Id.

If a veteran is: 

(1) A former prisoner of war and; 



(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307  are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis ; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309 (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).   




The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 (1992), a claim 
based only on the veterans lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

While the veteran was shown to have been a POW interned or 
confined for more than 30 days, the Boards review of the 
evidentiary record discloses that neither pellagra nor 
malnutrition were shown in service or at any time thereafter 
to a compensable degree by competent medical evidence.  
Without a medical diagnosis showing the existence of 
malnutrition or pellagra, there can be no service connection 
for those disabilities.  Brammer.  

It is worthy to note that in or around June 1980, the veteran 
submitted a WD-AGO 38 discharge examination form that was 
clearly altered.  The document containing writing in ball 
point ink listed diseases incurred in service including beri 
beri, dysentery, and malaria.  The original copy contained in 
the veterans service records is written in fountain ink and 
lists only malaria as having been incurred in service. While 
the issue of beri beri, dysentery and malaria are not before 
the Board, the fact that the veteran, in a September 1980 
statement, contended that this obviously altered document was 
his original physical examination clearly damages his 
credibility as  a fact witness.  

The evidence shows that the veteran was fed inadequate food 
in service and was hungry.  Several witnesses described him 
as pale and thin.  Even accepting this as true for the 
purpose of determining well groundedness, to establish a well 
grounded claim for the purpose of service connection, the 
veteran must obtain competent medical evidence to the effect 
that malnutrition or pellagra was manifest to a compensable 
degree anytime after service in order to obtain the benefit 
of the presumption provided for in 38 C.F.R. § 3.307 
and38 C.F.R. § 3.309(c).  There is no medical evidence 
showing that the veteran has had malnutrition or pellagra to 
a compensable degree at any time after service.  

It has been held that where a claim is filed under a 
presumptive provision, the veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
He could also seek presumptive service connection on another 
ground if applicable.  



However, the veterans claims for entitlement to service 
connection for malnutrition and pellagra are not well 
grounded as neither disorder is shown to exist.  The veteran 
at a minimum must show a current diagnosis of malnutrition 
and pellagra, and produce a competent medical opinion linking 
malnutrition and pellagra to his service.  Brammer.  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis upon which to find his claims well 
grounded.  Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veterans claims for service connection for 
pellagra and malnutrition must be denied as not well 
grounded.

Although the Board considered and denied the appellants 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
pellagra and malnutrition.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims. McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The veterans representative contends that, subsequent to the 
decisions of the United States Court of Veterans Appeals 
(Court) pertaining to this issue, VA expanded its duty to 
assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The veterans representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  The Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Courts holdings on the issue of 
VAs duty to assist in connection with the well grounded 
claim determination are quite clear.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


ORDER

The veteran having not submitted well grounded claims of 
entitlement to service connection for pellagra and 
malnutrition, the appeals are denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
